UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4315
DENNIS ROGER VANDYKE,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Asheville.
                Lacy H. Thornburg, District Judge.
                            (CR-99-111)

                       Argued: May 8, 2003

                      Decided: May 15, 2003

 Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed in part and vacated in part by unpublished per curiam opin-
ion.


                            COUNSEL

ARGUED: Eric Jason Foster, LAW OFFICE OF RICK FOSTER,
Asheville, North Carolina, for Appellant. Donald David Gast, Assis-
tant United States Attorney, Asheville, North Carolina, for Appellee.
ON BRIEF: Robert J. Conrad, Jr., United States Attorney, Asheville,
North Carolina, for Appellee.
2                     UNITED STATES v. VANDYKE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Dennis Roger VanDyke appeals from the district court’s denial of
his motion to stay or reconsider the magistrate judge’s order commit-
ting him to the custody of the Attorney General for placement in a
suitable facility that can examine him for competency to stand trial.

   As a result of various state offenses committed during his federal
supervised release period, VanDyke’s federal probation officer filed
a petition in the district court seeking the revocation of his supervised
release. Before trial on the petition, the Government filed a Motion
to Determine Competency of Defendant. Under 28 U.S.C.A.
§ 636(b)(1)(A) (Supp. 2003), the Government’s motion was referred
to a magistrate judge. On March 26, 2003, the magistrate judge,
applying 18 U.S.C.A. § 4241(a) (West 2000), determined that there
was reasonable cause to believe that VanDyke might be suffering
from a mental disease or defect and entered an order granting the
Goverment’s motion to determine competency. The magistrate judge
also ordered an examination under 18 U.S.C.A. § 4242 (West 2002)
to determine whether VanDyke was criminally responsible at the time
of the commission of the alleged offense. VanDyke filed a motion in
the district court for reconsideration or stay of the magistrate judge’s
order, which the district court denied on April 9, 2003. The parties do
not dispute that the district court adopted the magistrate judge’s order.
VanDyke filed a timely notice of appeal.

   VanDyke first argues that the district court erred in finding that
there was "reasonable cause" to believe that VanDyke "may presently
be suffering from a mental disease or defect rendering him mentally
incompetent to the extent that he is unable to understand the nature
and consequences of the proceedings against him or to assist properly
in his defense." 18 U.S.C.A. § 4241(a).1 Section 4241 sets a low
    1
   Under 18 U.S.C.A. § 4241, VanDyke may be committed for evalua-
tion for no more than thirty days, unless an extension is granted, which
                       UNITED STATES v. VANDYKE                          3
threshold. The district court need only find that there is "reasonable
cause to believe that the defendant may presently be suffering from
a mental disease or defect." 18 U.S.C.A. § 4241(a) (emphasis added);
see also United States v. Mason, 52 F.3d 1286, 1290 (4th Cir. 1995)
(holding that to determine whether reasonable cause exists to order a
competency evaluation under § 4241, "a trial court must consider all
evidence before it, including evidence of irrational behavior, the
defendant’s demeanor at trial, and medical opinions concerning the
defendant’s competence," and noting that even one factor standing
alone may be sufficient to establish reasonable cause).

   Our review of the record shows several indications that VanDyke
may presently be suffering from mental disease or defect, including
VanDyke’s admitted history of mental illness; the competency evalu-
ation during VanDyke’s federal criminal trial in 2000 wherein he was
found to be competent to stand trial yet suffering from a mental ill-
ness with psychotic symptoms; evidence from VanDyke’s 2002 state
criminal trial in which VanDyke had a mental evaluation and was rec-
ommended for involuntary commitment based on his mental status;2
recent probation forms where VanDyke consistently failed to answer
the questions appropriately; and recent rambling letters that VanDyke
wrote to his probation officer. Thus, there was more than sufficient
evidence for the district court to conclude that there was reasonable
cause to believe that VanDyke may presently be suffering from a
mental disease or defect. Accordingly, we affirm the district court’s

can extend the evaluation for fifteen more days. See 18 U.S.C.A.
§ 4247(b) (West 2000).
  2
    In the state criminal proceeding, VanDyke was found mentally
incompetent under N.C. Gen. Stat. § 122C-261 (2002) (defining proce-
dures to civilly commit individuals who are "dangerous to self" or are "in
need of treatment in order to prevent further disability or deterioration
that would predictably result in dangerousness"). Although the state eval-
uating hospital recommended that VanDyke be involuntarily committed,
he could not be criminally committed under state law because none of
his state crimes were violent offenses. Further, he could not be civilly
committed under state law because of the detainer placed on him from
the federal court as a result of the probation officer’s petition to revoke
VanDyke’s supervised release.
4                    UNITED STATES v. VANDYKE
order denying VanDyke’s motion to reconsider or stay the magistrate
judge’s order committing VanDyke to the custody of the Attorney
General for placement in a suitable facility that can examine him for
competency to stand trial under § 4241.

   VanDyke also appeals the district court’s order granting a mental
examination under 18 U.S.C.A. § 4242 (West 2000) to determine the
existence of insanity at the time of VanDyke’s offense. As the Gov-
ernment conceded at oral argument, the order granting a mental
examination under § 4242 was improper, and we accordingly vacate
that portion of the district court’s order.

                   AFFIRMED IN PART AND VACATED IN PART